Name: Council Decision (EU) 2018/2024 of 22 May 2018 on the signing, on behalf of the European Union and its Member States, and provisional application of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  America;  cooperation policy
 Date Published: 2018-12-20

 20.12.2018 EN Official Journal of the European Union L 325/1 COUNCIL DECISION (EU) 2018/2024 of 22 May 2018 on the signing, on behalf of the European Union and its Member States, and provisional application of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2), Articles 207 and 211, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part (1) (the Global Agreement), was signed on 8 December 1997 and entered into force on 1 October 2000. (2) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of Croatia to the Global Agreement is to be agreed by means of a protocol to the Global Agreement concluded between the Council, acting unanimously on behalf of the Member States, and the United Mexican States. (3) On 14 September 2012, the Council authorised the Commission to open negotiations with the United Mexican States with a view to concluding the Third Additional Protocol to the Global Agreement to take account of the accession of the Republic of Croatia to the European Union (the Protocol). The negotiations were successfully concluded. (4) Article 5(3) of the Protocol provides for its provisional application before its entry into force. (5) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Third Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Croatia to the European Union, is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis in accordance with Article 5(3) thereof, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2018. For the Council The President E. KARANIKOLOV (1) OJ L 276, 28.10.2000, p. 45.